UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4755


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICK LAMONT SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00010-FDW-1)


Submitted:    June 25, 2009                 Decided:   July 17, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick Lamont Smith appeals his conviction and the

120-month      sentence      imposed       following            his   guilty     plea    to   one

count    of    possession      of     a    firearm         by    a    convicted    felon,      in

violation of 18 U.S.C. § 922(g) (2006).                               Smith’s counsel has

filed an appeal under Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in imposing Smith’s

sentence, and whether Smith received ineffective assistance of

counsel.       Smith has filed no pro se supplemental brief.                             Finding

no error, we affirm.

               We conclude that Smith’s sentence was procedurally and

substantively reasonable.                 He was sentenced within the statutory

maximum       of   120    months.         See    18    U.S.C.         §     924(a)(2)    (2006).

Additionally, his guideline range was correctly calculated, the

guidelines         were     treated       as     advisory,            the     district     court

considered the 18 U.S.C. § 3553(a) (2006) factors, and the court

adequately         stated    its    reasons          for    imposing         sentence.        See

Gall v. United States, 552 U.S. 38, ___, 128 S. Ct. 586, 597

(2007); United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007).

               Smith also questions whether he received ineffective

assistance         of    counsel.         This       court,      however,       “may     address

[claims of ineffective assistance] on direct appeal only if the

lawyer’s ineffectiveness conclusively appears from the record.”

                                                 2
United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

We    find    that      Smith    has   failed   to   meet   this    standard,   and

therefore decline to review this claim on direct appeal.

              In accordance with Anders, we have reviewed the entire

record       for    any    meritorious      issues    and    have    found    none.

Accordingly,        we    affirm    the   district   court’s   judgment.        This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review. If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.           Counsel’s motion must state that a copy thereof

was   served       on    the    client.    We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            3